387 F.2d 378
Samuel GOLD, Appellant,v.UNITED STATES of America.
No. 16616.
United States Court of Appeals Third Circuit.
Argued Nov. 8, 1967.Decided Dec. 20, 1967.

Jerome H. Ellis, Verlin, Goldberg, Ellis & Epstein, Philadelphia, Pa.  (David Goldberg, Jerome R. Verlin, Philadelphia, Pa., on the brief), for appellant.
Morton Hollander, Chief Appellate Section, Dept. of Justice, Civil Division, Washington, D.C.  (Carl Eardley, Acting Asst. Atty. Gen., Drew J.T. O'Keefe, U.S. Atty., Robert C. McDiarmid, Attorneys, Department of Justice, Washington, D.C., on the brief), for appellee.
Before STALEY, Chief Judge, KALODNER and FORMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The plaintiff, a civilian employee at the Philadelphia Naval Shipyard, sustained injuries while performing his duties.  He was furnished medical and surgical treatment by the defendant United States at the Philadelphia Naval Hospital.  He brought this action under the Federal Tort Claims Act seeking damages from the United States for alleged malpractice in the treatment accorded to him at the Naval Hospital.


2
The District Court granted summary judgment in favor of the United States on the ground that the Federal Employees' Compensation Act, 5 U.S.C.A. 751 et seq., to which the plaintiff had resorted prior to the institution of the instant action, is the exclusive remedy available to the plaintiff.


3
We are of the opinion that the District Court did not err in its disposition.  The Order granting summary judgment will be affirmed.